Citation Nr: 1821629	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  18-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Matthew S. Petri, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to May 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2016 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

On his VA Form 9s, Appeals to the Board, received in January 2018, the Veteran specifically limited his appeal to those issues listed on the title page.  

To the extent that the Veteran's representative has raised the issue of clear and unmistakable error (CUE) in a previous RO rating decision denying service connection for bilateral trench foot, this matter is not before the Board at this juncture and is referred to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies is characterized by severe disability productive of limited mobility and inability to bend the spine.

2.  The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected disorders have rendered him unemployable.






CONCLUSIONS OF LAW

1. The criteria for a 60 percent rating for shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.56, 4.73, Diagnostic Code 5320 (2017). 

2.  The criteria for an award of TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The Veteran contends that he is entitled to an increased rating for his service-connected shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies.

The Veteran's shell fragment wound residuals have been rated pursuant to the criteria under Diagnostic Code 5320.  Those criteria are for rating disabilities that involve Muscle Group XX, which serves the function of providing postural support for the body and extension and lateral movements of the spine.  The relevant muscles are the sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  The criteria provide different rating scheduled depending on the location of the muscle injury.  For disabilities of the cervical and thoracic region, a non-compensable disability rating is warranted for slight disability.  A 10 percent disability rating is warranted for moderate disability.  A 20 percent disability rating is warranted for moderately severe disability.  A 40 percent disability rating is warranted for severe disability.  For disabilities that involve the lumbar region, a non-compensable disability rating is assigned for a slight disability.  A 20 percent disability rating is warranted for a moderate disability.  A 40 percent disability rating is assigned for a moderately severe disability.  A maximum schedular 60 percent disability rating is assigned for a severe disability.

38 C.F.R. § 4.56 provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe. The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).  Slight disability of muscles results from a simple wound of muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1).  Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.

By way of history, service treatment records reflect that the Veteran suffered from multiple shell fragment wounds in service.  A post-service VA examination dated in December 1945 reflects that the Veteran had flak wounds to the back, left thigh, right arm, and lower left leg.  He expressed that he felt pressure in his back, especially when sitting or walking for long periods or lifting something heavy.  His back was also sore if he bounced around too much when driving his truck.  Objectively, in the region of the left posterosuperior iliac spine was a scar measuring about 1 centimeter in diameter.  It was not adherent or depressed, but there was some tenderness on deep pressure in the area.  There were several very small, superficial, barely discernable scars scattered over the back, none of which were tender, adherent, or depressed.  There was no tenderness anywhere else over the back, and motions of the back could be carried out to normal limits without difficulty or complaint.

On VA examination in 1976, the Veteran reported back pain, which occurred while driving a truck or car.  He had not worked for about a year.  Examination revealed well-healed shell fragment wound scars.  There was full range of motion of the dorsal spine.  There was no apparent relationships between the shell fragment wound and back pain.

With respect to the current claim for increase, on VA examination in July 2016, the examiner indicated that a complete history was unable to be provided because of the Veteran's dementia.  Range of motion testing was unable to be completed because he was unable to stand due to his right knee condition and had difficulty following instructions due to his cognitive impairment.  The Veteran did not have localized tenderness, guarding, or muscle spasm of the thoracolumbar spine.  Muscle strength, reflexes, and sensation were normal in the lower extremities.  A straight leg test was negative.  There was no ankylosis of the spine.

The Veteran used a cane or a walker for ambulation.  He could stand with assistance, but was otherwise in a wheelchair.  His right knee pain and low back pain made his legs weak, and he was unable to stand or sit for extended periods of time without having to constantly change directions.

On muscle injuries examination, the examiner identified muscle group XX, and indicated that the lumbar region was affected.  There were minimal scars present.  He had no fascial defects or evidence of fascial defects associated with any muscle injuries.  The muscle injury did not affect muscle substance or function.  He did not have any of the following signs or symptoms attributable to a muscle injury:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Muscle atrophy was not present.

The examiner diagnosed status post shell fragment wound of the dorsal lumbar area and iliac spine, with muscle group XX with foreign bodies.

A March 2017 examination report pertaining to the Veteran's claim for special monthly compensation on account of being housebound or in need of regular aid and attendance of another reflects that the Veteran was almost totally sedentary and in a wheelchair.  He required assistance to stand.  With respect to restrictions of the spine, trunk and neck, his shoulder and upper torso had limited mobility, and he could not bend and return to a standing position.

In an April 2017 statement, the Veteran's daughter, who was his primary caretaker, indicated that he had shrapnel in his back with lots of scars.  He sat in his wheelchair most of the day and could not bend his back from side to side or front to back.  She reported that the muscle damage to his back from the shrapnel had worsened and it presented him from using his back muscle to bend in any direction.

In this case, the Veteran's daughter along with the March 2017 aid and attendance examiner indicated that the Veteran was unable to bend the spine and very limited mobility.  Such findings are consistent with severe impairment related to the cardinal signs and symptoms of muscle disability such as loss of power, weakness, fatigue-pain, and uncertainty of movement.  While the 2016 VA examiner indicated that there was no loss of muscle strength or function, she was unable to conduct range of motion studies.  Thus, there are no contrary findings of record.  For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's disability more closely approximate severe muscle disability, and thus a 60 percent rating is warranted.

The Board notes that this is the highest rating available under Diagnostic Code 5320.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's service-connected shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a uniform 60 percent rating for the disability is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




II.  TDIU

The Veteran also contends that he is unable to obtain and maintain gainful employment as a result of his service-connected disorders.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

In this case, the Veteran is service-connected for bilateral hearing loss (20 percent from February 2016, and 40 percent from April 2017), shell fragment wound of the dorsal lumbar area and iliac spine, muscle group XX with foreign bodies (now rated as 60 percent disabling), fracture with scar of the left great toe (10 percent disabling), shell fragment wound, right scapular area, muscle group IV with foreign bodies (10 percent disabling), shell fragment wound of the right arm and forearm, muscle group V with foreign bodies (10 percent disabling), shell fragment wound, left thigh, muscle group XIV with foreign bodies (10 percent disabling), scar, shell fragment wound, left thigh, muscle group XIV with foreign bodies (10 percent disabling), scar, shell fragment wound, left popliteal space, with foreign bodies (10 percent disabling ); bilateral tinnitus (10 percent disabling from March 31, 2017), scar, shell fragment wound of the left foreleg (noncompensable) and scar, shall fragment wound of the posterior chest wall with foreign bodies (noncompensable).  As his combined rating is 70 percent or more for the entire appeal period, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. §§  4.16(a), 4.25.

On his application for TDIU, the Veteran reported that he last worked full-time in January 1986.  He was a high school graduate with no additional education or training.

With respect to the Veteran's industrial history, following service, a 1945 VA examination report reflects that the Veteran worked as a truck driver for a roofing company.  An April 1976 VA examination report reflects that the Veteran was self-employed as a truck driver.  On VA examination in July 2016, the Veteran reported that he ran his own dump truck business with about 15 drivers, and retired around the age of 62.

In a written statement dated in 1975 the Veteran reported that he had been unable to work due to extreme back problems as partial loss of use of his arm.

Post-service VA treatment records reflect that the Veteran was in a wheelchair and required the assistance of his daughter for activities of daily living.  Also, the Veteran suffered from impairment from a variety of non-service connected disabilities, including bilateral hip and knee osteoarthritis, incontinence and dementia.  

On April 2016 VA audiology examination,  the examiner noted that the functional impact of the Veteran's hearing loss was that he had trouble hearing in the presence of background noise.  He expressed that he thought he needed hearing aids.

The Veteran was afforded various examinations pertaining to his scars, residuals of shell fragment wound injuries, and muscle group injuries. On examination, there were minimal scars present.  He had no fascial defects or evidence of fascial defects associated with any muscle injuries.  The muscle injuries did not affect muscle substance or function.  He did not have any of the following signs or symptoms attributable to a muscle injury:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  Muscle atrophy was not present.  Muscle strength was full for all extremities.

The examiner noted that the service-connected condition did not affect his ability to function in an occupational and social environment, as he was 93 years old and did not work.  His dementia, low back condition, and right knee pain affected his ability to function.  He could stand with assistance but otherwise was in a wheelchair.  His right knee pain and low back pain made his legs weak, and he was unable to stand or sit for extended periods of time without having to constantly change his position.  He was unable to understand directions.

A March 2017 examination report pertaining to the Veteran's claim for special monthly compensation on account of being housebound or in need of regular aid and attendance reflects that the Veteran had dementia, brain tumor, incontinence, and bladder and bowel dysfunction.  He could not shower or dress independently.  He was almost totally sedentary, and had a history of gunshot wounds and shrapnel injury in service.  He was in a wheelchair and could not propel the wheelchair.  He required assistance to stand. He experienced right arm weakness, shoulder impairment, and impaired grip.  With respect to lower extremities, the Veteran had injuries to the hips, legs, and left toe due to gunshot wound and shrapnel injuries.  His right knee gave out and he was able to weight bear only with contact assistance. The shoulder and upper torso had limited mobility, and he could not bend and return to a standing position.

On VA audiology examination in April 2017, the examiner indicated that the Veteran's hearing loss impacted his ability to work, in that he had significant difficulty hearing and understanding others on a daily basis.  With respect to the service-connected tinnitus, the examiner noted that the Veteran found the disability to be irritating and it was difficult to hear over the ringing sound.

In various written statements, the Veteran daughter, who was his caretaker, wrote that his service-connected conditions had severely worsened and prevented him from doing anything.  He could not stand on his feet under his own strength.  He could not move the left great toe much, and his coordination and control of his feet prevented him from using them.  He could not bend his back from side to side or from front to back.  He could not fully extend his right arm, and it prevented him from fully using his right arm and hand.  With respect to his left thigh injury, he could not fully extend the left knee or leg.

In a December 2017 statement, the Veteran reported that he had not worked for 35 years because he was physically unable to do so.  He struggled to work until the age of 62 because he could not afford to live without a job, and indicated that he stopped working at age 62 due to his service-connected disabilities.

The evidence discussed above, including examinations and lay statements, supports a finding that it is at least as likely as not that the Veteran is unable to perform work-related tasks due to difficulties with walking, standing, and driving associated with his various shrapnel wound and muscle injuries.  These impairments are incompatible with his previous work history of working as a truck driver and business owner, as this employment required a substantial amount of physical activity.  In addition, the Veteran suffers from additional functional impairment stemming from his service-connected hearing loss, which is also inconsistent with his former job as a driver.  There is no history of sedentary employment, the Veteran is not educated beyond a twelfth grade level, and there is no other additional education or training.

The Board acknowledges the 2016 VA examiner's opinion that the Veteran's service-connected conditions did not impact his ability to work.  However, the rationale provided for this opinion was that the Veteran was 93 and not working. However, as indicated above, his age and current employment status are not factors for consideration in this determination, and the Board therefore finds this opinion of little probative value.  

Therefore, resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.




ORDER

A 60 percent rating for shell fragment wound, dorsal lumbar area and iliac spine, muscle group XX with foreign bodies, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


